Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 6/1/2022 has been entered.  All previous 112 rejections have been withdrawn.

Claim Objections
Claims 9-11 and 14-17 objected to because of the following informalities: in claim 9, line 9, the phrase “along with” should be changed to “around”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 5-11 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 9 both recite “wherein when the bearing is a double ball bearing” putting into doubt whether or not the claim requires the bearing to be a double ball bearing.  In effect, one reading of the claims might lead one to believe that any bearing could be used in the fan but in the special case of using a double ball bearing, then additional limitations are required to be followed.  Examiner requests clarification on whether the double ball bearing mentioned in claims 1 and 9 is optional.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TWM417596U1 (‘596).
Claim 1:  ‘596 discloses a fan (Fig. 4), the fan comprising a stator assembly (130, 111, 120), the stator assembly comprising a base (111), a fixing shaft (120), and a stator (130), the fixing shaft positioned at the base (Fig. 4), the stator positioned outside the fixing shaft (Fig. 4); a rotating assembly (140), the rotating assembly comprising a rotor (141), a bearing (150), and a magnetic member (146), the bearing sleeved on the fixing shaft (Fig. 4), the magnetic member positioned on an inner wall of the rotor and spaced apart from the stator (Fig. 4); and wherein the magnetic member generates a magnetic force with the stator to drive the bearing to rotate around the fixing shaft while the bearing is not in any contact with the base and the stator (Fig. 4), Examiner noting that the bearing is not a double ball bearing.
Claim 9:  ‘596 discloses a fan (Fig. 4), the fan comprising a stator assembly (130, 111, 120), the stator assembly comprising a base (111), a fixing shaft (120), and a stator (130), the fixing shaft positioned at the base (Fig. 4), the stator positioned outside the fixing shaft (Fig. 4); a rotating assembly (140), the rotating assembly comprising a rotor (141), a bearing (150/143), and a magnetic member (146), the bearing positioned sleeved on the fixing shaft (Fig. 4), the magnetic member positioned on an inner wall of the rotor and spaced apart from the stator (Fig. 4); at least one fan blade (147), the at least one fan blade fixed on the rotating assembly (Fig. 4); and wherein the magnetic member generates a magnetic force with the stator to drive the bearing to rotate around the fixing shaft (Fig. 4), the at least one fan blade rotates along with the stator, while the bearing is not in any contact with the base and the stators (Fig. 4), Examiner noting that the bearing is not a double ball bearing.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bitzer (DE102017213770A1).
Claim 1:  Bitzer discloses a fan (Figs. 1-2), the fan comprising a stator assembly (16/12/24), the stator assembly comprising a base (12), a fixing shaft (24), and a stator (16), the fixing shaft positioned at the base (Fig. 1), the stator positioned outside the fixing shaft (Fig. 1); a rotating assembly, (14/18/38/40) the rotating assembly comprising a rotor (14), a bearing (30/38/40/66), and a magnetic member (18), the bearing sleeved on the fixing shaft (Fig. 1), the magnetic member positioned on an inner wall of the rotor and spaced apart from the stator (Fig. 1); and wherein the magnetic member generates a magnetic force with the stator to drive the bearing to rotate around the fixing shaft while the bearing is not in any contact with the base and the stator (Figs. 1-2), wherein when the bearing is a double ball bearing (Figs. 1-2), the stator assembly further comprises a spring (50/60) below the double ball bearing, the spring is distanced from the fixing shaft (Figs. 1-2), and supports the double ball bearing (Figs. 1-2); one end of the spring is positioned on the base (Figs. 1-2), and another end of the spring is connected to the double ball bearing for supporting the rotation of the double ball bearing on the rotor (Figs. 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bitzer (DE102017213770A1) in view of Ishii (US20180328376).
Claims 2 and 11:  Bitzer discloses the previous limitations but does not disclose that the magnetic member is a gel magnet.  However, Ishii teaches a fan arrangement in which its magnetic member is a gel magnet, understood to contain rubber material (see paragraph 56).  It would have been obvious before the effective filing date of the invention to a skilled artisan to incorporate a magnet member as taught by Ishii into the apparatus of Bitzer as it can resist cracking and corrosion during its operational lifetime.
Claims 5-8, 9-10 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bitzer (DE102017213770A1) in view of Liu (US20080181772).
Claims 5-6 and 14-15:  Bitzer discloses the previous limitations but is not specific about the stator comprising a magnetically conductive sheet like silicon steel, the magnetically conductive sheet corresponds to the magnetic member, the magnetically conductive sheet is magnetic, the magnetically conductive sheet and the magnetic member cooperatively generates the magnetic force.  However, Liu teaches a fan stator arrangement (Figs. 1-5), the stator comprising a magnetically conductive sheet like silicon steel (172, paragraph 17), which magnetically conductive sheet would correspond to the magnetic member of Bitzer, the magnetically conductive sheet is magnetic (as it is made from silicon steel), and Liu’s magnetically conductive sheet and the magnetic member of Bitzer would cooperatively generates the magnetic force.  It would have been obvious before the effective filing date of the invention to a skilled artisan to incorporate a magnetically conductive sheet like Liu into the apparatus of Bitzer as this material increases the electrical resistivity of iron and thereby helps resists eddy current losses, making the fan operate more efficiently.
Claim 9:  Bitzer discloses a fan (Figs. 1-2), the fan comprising a stator assembly (16/12/24), the stator assembly comprising a base (12), a fixing shaft (24), and a stator (16), the fixing shaft positioned at the base (Fig. 1), the stator positioned outside the fixing shaft (Fig. 1); a rotating assembly (14/18/38/40), the rotating assembly comprising a rotor (14), a bearing (30/38/40/66), and a magnetic member (18), the bearing positioned sleeved on the fixing shaft (Fig. 1), the magnetic member positioned on an inner wall of the rotor and spaced apart from the stator (Fig. 1); and wherein the magnetic member generates a magnetic force with the stator to drive the bearing to rotate around the fixing shaft (Figs. 1-2), the at least one fan blade rotates along(side) the stator (Fig. 1), while the bearing is not in any contact with the base and the stators (Fig. 1), wherein when the bearing is a double ball bearing (Figs. 1-2), the stator assembly further comprises a spring (50/60) below the double ball bearing, the spring is distanced from the fixing shaft (Figs. 1-2), and supports the double ball bearing (Figs. 1-2); one end of the spring is positioned on the base (Fig. 1), and another end of the spring is connected to the double ball bearing for supporting the rotation of the double ball bearing on the rotor (Figs. 1-2).  Bitzer’s device is a fan but is not explicit about a fan blade fixed on the rotating assembly.  However, Liu teaches a fan arrangement which uses axial fan blades affixed to a rotating assembly (see Fig. 2).  It would have been obvious before the effective filing date of the invention to a skilled artisan to incorporate blades as taught by Liu into the apparatus of Bitzer to generate a cooling axial airflow that can reduce the temperature of adjacent components.
Claim 10:  Bitzer discloses the previous limitations but is not explicit about its fan having one of centrifugal fan blades, flat fan blades, and axial fan blades.  However, Liu teaches a fan arrangement which uses axial fan blades (see Fig. 2).  It would have been obvious before the effective filing date of the invention to a skilled artisan to incorporate blades as taught by Liu into the apparatus of Bitzer to generate a cooling axial airflow that can reduce the temperature of adjacent components.
Claims 7 and 16:  Bitzer discloses the previous limitations but is not specific about a circuit board or the stator further comprising a coil and an insulation frame, the circuit board positioned below the stator and the coil positioned to surround the insulation frame, with the circuit board electrically connected to the coil for driving the rotating assembly to rotate.  However, Liu teaches a fan arrangement (Fig. 3) which utilizes a circuit board (18) and its stator further comprising a coil (173) and an insulation frame (171), the circuit board positioned below the stator (Fig. 3) and the coil is positioned to surround the insulation frame (Fig. 3), with the circuit board electrically connected to the coil for driving the rotating assembly to rotate (Fig. 3).  It would have been obvious before the effective filing date of the invention to a skilled artisan to incorporate a circuit board arrangement like Liu into the apparatus of Bitzer as this will allow the possibility of programing functions to be implemented by an end user.
Claims 8 and 17:  Bitzer and Liu teach the previous limitations.  Bitzer, as modified by Liu, further teaches that the coil is energized under a control of the circuit board (Fig. 3, as discussed in paragraph 22 in Liu), a current passes through the coil, electromagnetic induction occurs, and a magnetic field is induced, the induced magnetic field drives the rotating assembly to rotate (as will be expected in Bitzer during operation), under a control of the magnetic force, the magnetic member and the magnetically conductive sheet control the bearing to be suspended above the base without contacting the base (Examiner notes that Bitzer’s bearing is and will continue to be suspended above the base without contact during normal operation).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Examiner has newly relied upon the Bitzer reference to help read upon the new claim amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746